DETAILED ACTION
	This communication is a first Office Action Non-Final rejection on the merits. Claims 1-19 as originally filed are pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 2, 8, and 13-19, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claims 2, 8, and 14 at line 2, the recitation “separate from and rigidly secured to” renders the claim indefinite because it is unclear as to how it can be both separate from and rigidly secured to.
As per claim 13, at lines 7-8, the recitation “the bracket” renders the claim indefinite because it is unclear as to which bracket is being referred to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-8, 11-15, 18, and 19, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkoff (U.S. Patent No. 2,077,137) in view of Gallo (U.S. Patent No. 3,888,055).
As per claim 1, Wilkoff teaches a modular infill panel system for attachment to a building structure (tunnel liner; title; it is understood that the tunnel liner is capable of attachment to a building structure), comprising: a column (10) attached to the building structure (figure 1), the column includes at least one curve (figure 1); a first modular infill panel unit (11/13-top) including a first frame (13 of 11-top) with a bottom frame member (13-bottom of 11-top), the bottom frame member includes two or more apertures (14); a second modular infill panel unit (11/13-bottom) including a second frame (13 of 11-bottom), the second frame includes a top frame member (13-top); two or more alignment pins (18) projecting upward away from the top frame member (figure 3); and the two or more alignment pins engage the two or more apertures and seat and align the bottom frame member over the top frame member (figure 1), the bracket planarly aligns adjacent sides of the first frame and the second frame against the column (figure 1).
Wilkoff fails to disclose a bracket assembly including a bracket secured to the top frame member and to the column, and the two or more alignment pins secured to the bracket.
Gallo discloses a wall assembly (abstract) including a bracket assembly (figure 6) including a bracket (45) secured to the top frame member and to the column (top of 13; figure 3), and the two or more alignment pins (47a, 47b) secured to the bracket (figure 6).
Therefore, from the teaching of Gallo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the panel liner of Wilkoff to include a bracket assembly including a bracket secured to the top frame member and to the column, and the two or more alignment pins secured to the bracket, as taught by Gallo, in order to facilitate the assembly by reducing the number of parts required.
As per claim 2, Wilkoff as modified in view of Gallo discloses the two or more alignment pins are separate from and rigidly secured to the bracket (figure 6 of Gallo).
As per claim 3, Wilkoff teaches the first modular infill panel unit includes a first infill panel frame (16) separate from and secured to the first frame (figure 2), and a first infill panel (11) secured to the first infill panel frame (figures 1 and 2).
As per claim 6, Wilkoff as modified in view of Gallo discloses the bracket is an angle bracket (figure 6 of Gallo), the angle bracket includes a lower leg (47) secured to the top frame member (figure 3 of Gallo) and an upper leg (46) projecting upward from the lower leg (figure 6 of Gallo) and securable to the column (figure 3 of Gallo), and the two or more alignment pins project upward from the lower leg (figure 3 of Gallo).
As per claim 7, Wilkoff teaches a modular infill panel system for attachment to a vertical structure (tunnel liner; title; it is understood that the tunnel liner is capable of attachment to a vertical structure), comprising: a first modular infill panel unit (11/13-top) including a first frame (13 of 11-top) with a bottom frame member (13-bottom of 11-top) that includes two or more apertures (14), a first infill panel frame (16-top) separate from and secured to the first frame (figure 1), and a first infill panel (11-top) secured to the first infill panel frame (figures 1 and 2); a second modular infill panel unit (11/13-bottom) including a second frame (13 of 11-bottom) with a top frame member (13-top), a second infill panel frame (16-bottom) that is separate from and secured to the second frame (figure 1), and a second infill panel (11-bottom) secured to the second infill panel frame (figure 1); two or more alignment pins (18) projecting upward away from the top frame member (figure 3); and the two or more alignment pins engage the two or more apertures seating the bottom frame member over the top frame member (figure 1), the bracket planarly aligns adjacent sides of the first frame and the second frame against the vertical structure (figure 1).
Wilkoff fails to disclose a bracket assembly including a bracket secured to the second frame and the two or more alignment pins attached to the bracket, and with the second modular infill panel unit securable to the vertical structure through the bracket.
Gallo discloses a wall assembly (abstract) including a bracket assembly (figure 6) including a bracket (45) secured to the second frame (top of 13; figure 3), and the two or more alignment pins (47a, 47b) attached to the bracket (figure 6), and with the second modular infill panel unit securable to the vertical structure through the bracket (it is understood that the second modular infill panel unit would be ultimately securable to the vertical structure through the bracket).
Therefore, from the teaching of Gallo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the panel liner of Wilkoff to include a bracket assembly including a bracket secured to the second frame and the two or more alignment pins attached to the bracket, and with the second modular infill panel unit securable to the vertical structure through the bracket, as taught by Gallo, in order to facilitate the assembly by reducing the number of parts required.
As per claim 8, Wilkoff as modified in view of Gallo discloses the two or more alignment pins are separate from and rigidly secured to the bracket (figure 6 of Gallo).
As per claim 11, Wilkoff teaches the vertical structure (10); and the vertical structure is flat (as illustrated, the side surface of 10 is flat; figure 1).
As per claim 12, Wilkoff teaches the vertical structure (10); and the vertical structure includes at least one curve (as illustrated, the top surface of 10 is flat; figure 1).
As per claim 13, Wilkoff teaches a modular infill panel system for attachment to a first vertical structure and second vertical structure (tunnel liner; title; it is understood that the tunnel liner is capable of attachment to a first vertical structure and second vertical structure), comprising: a first modular infill panel unit (11/13-top) including a first frame (13 of 11-top) with a bottom frame member (13-bottom of 11-top) that includes a first aperture (14-left) and a second aperture (14-right); a second modular infill panel unit (11/13-bottom) including a second frame (13 of 11-bottom) with a top frame member (13-top of 11-bottom); a first assembly (at 14/18 left) and a second assembly (at 14/18 right) each including an alignment pin (18-left, 18-right) projecting upward away from the top frame member (figure 3); the alignment pin of the first assembly engages the first aperture (figure 1), the alignment pin of the second assembly engages the second aperture (figure 1), together aligning and seating the bottom frame member over the top frame member (figure 1); the first assembly planarly aligns first adjacent sides of the first frame and the second frame against the first vertical structure and the second assembly planarly aligns second adjacent sides of the first frame and the second frame against the second vertical structure (it is understood that the first assembly planarly aligns first adjacent sides of the first frame and the second frame against the first vertical structure and the second assembly planarly aligns second adjacent sides of the first frame and the second frame against the second vertical structure, since the panel units are secured between the consecutive vertical structures 10); and the first assembly being securable to the first vertical structure and the second assembly being securable to the second vertical structure (figure 1).
Wilkoff fails to disclose two or more apertures and two or more alignment pins.
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have duplicate two or more apertures and two or more alignment pins, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include two or more apertures and two or more alignment pins, in order to further rigidify the panel and frame structure.
In addition, Wilkoff fails to disclose the first assembly and the second assembly each including a bracket that is secured to the top frame member.
Gallo discloses a wall assembly (abstract) including a bracket assembly (figure 6) including a bracket (45) secured to the top frame member (top of 13; figure 3).
Therefore, from the teaching of Gallo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the panel liner of Wilkoff to replace the first and second assemblies to each include a bracket that is secured to the top frame member, as taught by Gallo, in order to facilitate the assembly by reducing the number of parts required.
As per claim 14, Wilkoff as modified in view of Gallo discloses the two or more alignment pins of the first bracket assembly are separate from and rigidly secured to the bracket of the first bracket assembly (figure 6 of Gallo).
As per claim 15, Wilkoff teaches the first modular infill panel unit includes a first infill panel frame (16) separate from and secured to the first frame (figure 2), and a first infill panel (11) secured to the first infill panel frame (figures 1 and 2).
As per claim 18, Wilkoff teaches the vertical structure (10); and the vertical structure is flat (as illustrated, the side surface of 10 is flat; figure 1).
As per claim 19, Wilkoff teaches the vertical structure (10); and the vertical structure includes at least one curve (as illustrated, the top surface of 10 is flat; figure 1).

Claim(s) 4, 5, 9, 10, 16, and 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkoff (U.S. Patent No. 2,077,137) in view of Gallo (U.S. Patent No. 3,888,055) in view of Saebi (U.S. Patent No. 6,308,490).
As per claims 4, 9, and 16, Wilkoff fails to disclose at least one of the bottom frame member or the top frame member is lengthwise mitered causing front faces of the first modular infill panel unit and the second modular infill panel unit to form an oblique angle.
Saebi discloses a curved structure (abstract) whereby at least one of the bottom frame member or the top frame member is lengthwise mitered (figures 13) causing front faces of the first modular infill panel unit and the second modular infill panel unit to form an oblique angle (figure 14).
Therefore, from the teaching of Saebi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the panel liner of Wilkoff such that at least one of the bottom frame member or the top frame member is lengthwise mitered causing front faces of the first modular infill panel unit and the second modular infill panel unit to form an oblique angle, as taught by Saebi, in order to provide a flush fit between adjacent frames, for a more rigid assembly.
As per claim 5, 10, and 17, Wilkoff fails to disclose the bottom frame member and the top frame member are widthwise-oblique angle with respect to each other causing front faces of the first modular infill panel unit and the second modular infill panel unit to form an oblique angle.
Saebi discloses a curved structure (abstract) whereby the bottom frame member and the top frame member are widthwise-oblique angle with respect to each other (figure 14) causing front faces of the first modular infill panel unit and the second modular infill panel unit to form an oblique angle (figure 14).
Therefore, from the teaching of Saebi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the panel liner of Wilkoff such that the bottom frame member and the top frame member are widthwise-oblique angle with respect to each other causing front faces of the first modular infill panel unit and the second modular infill panel unit to form an oblique angle, as taught by Saebi, in order to provide a flush fit between adjacent frames, for a more rigid assembly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited patents listed on the included form PTO-892 further show the state of the art with respect to infill panels in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        	
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635